Case 1:20-cv-03127-SAB      ECF No. 63-1       filed 09/11/20   PageID.1483 Page 1 of 36



 1                                                      The Honorable Stanley A. Bastian
   PETER S. HOLMES (WSBA #15787)
 2 Seattle City Attorney

 3 By: Ghazal Sharifi (WSBA #47750)
   Assistant City Attorney
 4 Seattle City Attorney’s Office
   701 Fifth Avenue, Suite 2050
 5 Seattle, WA 98104-7095
   Phone: 206-684-8217
 6 ghazal.sharifi@seattle.gov

 7   Attorneys for Amicus Curiae City of
     Seattle
 8

 9                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
10                                  AT YAKIMA
11

12   STATE OF WASHINGTON, et al.,                        No. 1:20-cv-03127-SAB
13                               Plaintiffs,             [PROPOSED] AMICI CURIAE
                                                         BRIEF OF THE COUNTY OF
14   v.                                                  SANTA CLARA, THE CITY OF
                                                         COLUMBUS, AND THIRTY-
15   DONALD J. TRUMP, in his official capacity           EIGHT LOCAL AND TRIBAL
     as President of the United States, et al.,          GOVERNMENTS
16
                                 Defendants.
17

18

19

20
21

22

23

24

25

26
27

28

                                                   1
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB                ECF No. 63-1          filed 09/11/20          PageID.1484 Page 2 of 36



 1                                             TABLE OF CONTENTS
                                                                                                                          Page
 2

 3   TABLE OF AUTHORITIES ..................................................................................... 4
 4
     STATEMENT OF INTEREST.................................................................................. 7
 5

 6   SUMMARY OF ARGUMENT ................................................................................. 9
 7
     ARGUMENT ........................................................................................................... 10
 8

 9            I.       USPS CHANGES HARM AMICI’S ABILITY TO ADMINISTER
                       AND FACILITATE THE NOVEMBER 3, 2020 PRESIDENTIAL
10                     GENERAL ELECTION...................................................................... 10
11
                       A.       USPS Changes Impede Amici’s Ability to Reliably Send and
12                              Receive Critical Election Materials to Voters. ......................... 11
13
                                1.       USPS Changes Impede Delivery and Receipt of Vote-
14                                       By-Mail, Absentee, Replacement, Emergency,
                                         Military, and Overseas Ballots. ...................................... 12
15

16                              2.       USPS Changes Impede Voter Registration and List
                                         Maintenance. .................................................................. 15
17

18                              3.       USPS Changes Impede Voter Outreach and Education
                                         Efforts. ............................................................................ 16
19

20                              4.       USPS Changes Impede Outreach to Cure Ballot
                                         Deficiencies. ................................................................... 17
21

22                     B.       USPS Changes Create Significant Administrative and
                                Operational Burdens for Amici Administering Elections. ........ 18
23

24                              1.       Many Amici Must Seek to Expand In-Person Voting
                                         Options and Resources. .................................................. 19
25

26                              2.       Many Amici Will Need to Add Official Ballot Drop
                                         Boxes, More Frequently Empty Drop Boxes, and
27                                       Increase Messaging Around Drop Box Availability. ..... 20
28
                                3.       Amici Must Absorb Increased Mail and Other Costs. .... 22
                                                        2
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB                ECF No. 63-1           filed 09/11/20         PageID.1485 Page 3 of 36



 1            II.      USPS CHANGES UNDERMINE OTHER CORE LOCAL AND
                       TRIBAL GOVERNMENT FUNCTIONS. ......................................... 23
 2

 3                     A.       USPS Delays Interfere with Timely Payments to and from
                                Amici and Increase Administrative Burdens. ........................... 23
 4

 5                     B.       USPS Delays Harm Amici’s Enforcement Efforts. .................. 26
 6
                       C.       USPS Delays Undermine Critical Local Health Care
 7                              Services. .................................................................................... 27
 8
              III.     A NATIONWIDE INJUNCTION IS REQUIRED TO REDRESS
 9                     THE HARMS CAUSED BY THE USPS CHANGES. ...................... 30
10
     CONCLUSION ........................................................................................................ 32
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                                   3
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB                ECF No. 63-1           filed 09/11/20        PageID.1486 Page 4 of 36



 1                                           TABLE OF AUTHORITIES
                                                                                                                       Page
 2
     CASES
 3

 4   Pennsylvania v. Trump,
       351 F. Supp. 3d 791, 830-35 (E.D. Pa.) .................................................................... 30
 5
     Trump v. Int’l Refugee Assistance Project,
 6     137 S. Ct. 2080, 2087 (2017) ................................................................................... 30
 7   FEDERAL STATUTES AND REGULATIONS
 8
     52 U.S.C. § 20507 ......................................................................................................... 15
 9
     52 U.S.C. § 21004(a)(3)................................................................................................ 16
10
     Fed. R. App. P. 29(a)(4)(E) ............................................................................................ 7
11
     STATE STATUTES AND REGULATIONS
12

13   10 Ill. Comp. Stat. 5/1A-17........................................................................................... 16
14   10 Ill. Comp. Stat. 5/2B-15 ........................................................................................... 16
15   10 Ill. Comp. Stat. 5/2B-20 ........................................................................................... 18
16   10 Ill. Comp. Stat. 5/7-40(a) ......................................................................................... 16
17   10 Ill. Comp. Stat. 5/20-8 ............................................................................................. 18
18   10 Ill. Comp. Stat. 5/19-8(b)-(c) ................................................................................... 18
19   10 Ill. Comp. Stat. 5/19-8(g-5) ..................................................................................... 17
20   Cal. Elec. Code §§ 2225(b), (c) .................................................................................... 15
21   Cal. Elec. Code § 3019 ................................................................................................. 17
22   Cal. Elec. Code § 3020(b)(1), (d) ................................................................................. 18
23   Cal. Elec. Code § 4005(a)(10)(I)(i) .............................................................................. 16
24   Tex. Elec. Code § 18.061.............................................................................................. 15
25   Tex. Elec. Code § 86.006 .............................................................................................. 22
26   Tex. Elec. Code § 87.0431(a), (b)(3) ............................................................................ 17
27

28

                                                                   4
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB                  ECF No. 63-1           filed 09/11/20         PageID.1487 Page 5 of 36



 1   LOCAL AND TRIBAL ORDINANCES
 2
     Cincinnati, Ohio, Mun. Code § 1101-63 ...................................................................... 26
 3
     Cincinnati, Ohio, Mun. Code § 1123-05 ...................................................................... 26
 4
     Cincinnati, Ohio, Mun. Code §§ 1101-57, 1101-61, 1101-81 ..................................... 26
 5
     Emergency Yurok Tribe Election Ordinance §§ 4003, 4203, 4401, 4502 (Aug. 11,
 6    2020).......................................................................................................................... 20
 7   OTHER AUTHORITIES
 8
     Alexa Ura, Texas Tells Harris County to Halt Plan to Send all Voters Applications
 9     for Mail-in Ballots, Tex. Trib. (Aug. 28, 2020) ........................................................ 13
10   Alexa Ura, Texas’ Most Populous County Sending Mail-in Ballot Applications to
       Millions of Registered Voters, Tex. Trib. (Aug. 25, 2020) ....................................... 13
11
     Bethany Blankley, Candidates, Others Sue Secretary of State over Election Law
12     Violations, Ctr. Square (Aug. 21, 2020) ................................................................... 22
13   Bill Bush, Few Will Travel Far to Franklin County’s Single Early-Voting Site,
       Analysis Finds, Columbus Dispatch (Nov. 11, 2018)............................................... 21
14
     Catherine Candisky, Ohio Drug Overdose Deaths Back on Rise, Columbus
15     Dispatch (July 21, 2020) ........................................................................................... 29
16   Cherokee County, Iowa, Military/Overseas Voting ..................................................... 14
17   Columbus, Ohio, Access to Naloxone........................................................................... 29
18   Cook County Government, Cook County Health Patients Experience Major Delays
       in Mail Deliveries for Daily Medical Prescriptions (Aug. 24, 2020) .......... 27, 28, 29
19
     Erin Cox et al., Postal Service Warns 46 States Their Voters Could Be
20     Disenfranchised by Delayed Mail-In Ballots, Wash. Post (Aug. 14, 2020) ............. 13
21   Erin Spaht, VERIFY: No, the Post Office Did Not Triple the Cost States Pay to
       Mail Election Ballots, WUSA (Aug. 13, 2020) ........................................................ 22
22
     Jacob Bogage, ‘Everyone’s Clueless’: Cost-Cutting Uncertainty Mires Postal Service
23     In More Delays, Wash. Post (Aug. 29, 2020) ........................................................... 10
24   Jacob Pramuk, Fewer voters say they’re voting by mail amid uproar over USPS
       changes, CNBC/Change Research polls find, CNBC (Aug. 26, 2020) .................... 18
25
     Jan Hoffman, Fearing a ‘Twindemic,’ Health Experts Push Urgently for Flu Shots,
26     N.Y. Times, (Aug. 16, 2020) ...................................................................................... 8
27   Letter from Thomas J. Marshall, Gen. Couns., U.S. Postal Serv., to U.S. States
       (July 29, 2020) .......................................................................................................... 12
28

                                                                     5
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB                 ECF No. 63-1            filed 09/11/20        PageID.1488 Page 6 of 36



 1   Lila Carpenter, Signature Match Laws Disproportionately Impact Voters Already
       on the Margins, ACLU (Nov. 2, 2018) ..................................................................... 18
 2
     Mark Munro, As COVID-19 Resurges, So Does the Threat to Local Budgets,
 3    Brookings Inst. (June 2020) ...................................................................................... 24
 4   Nat’l Conf. of State Legislatures,
      Voting Outside the Polling Place, at tbl. 11 (2020) ............................................ 13, 17
 5
     Nat’l Inst. of Health, National institute on Drug Abuse: Opioid Summaries by
 6    State (2018) ............................................................................................................... 29
 7   Ohio Sec’y of State, The Use of Drop Boxes and Additional Instructions for
      Curbside Voting (Aug. 12, 2020) .............................................................................. 21
 8
     Press Release, Harris County Clerk, Harris County Clerk Chris Hollins Requests
 9     Governor Abbott to Extend Deadline to Receive Mailed Ballots After Election
       Day (Aug. 20, 2020).................................................................................................. 13
10
     Samuel Stebbins & Grant Suneson, Amid Coronavirus Pandemic, Missed Rent and
11     Mortgage Payments Are Piling Up In Nearly
       Every State, USA Today (July 2020) ........................................................................ 25
12
     Santa Clara County, Cal., Emergency Ballot Delivery Program, at 3, 7 (2020).......... 14
13
     Tony Romm, Over 700 Cash-strapped Cities Halt Plans to Repair Roads, Water
14     Systems, or Make Other Key Investments, Wash. Post (June 23, 2020) ................... 24
15   U.S. Ctrs. for Disease Control & Prevention, CDC COVID Data Tracker: Trends in
       Number of COVID-19 Cases in the US Reported to CDC, by State/Territory ........... 7
16
     U.S. Dep’t of Health & Human Servs., Cincinnati City Health Department:
17     Northside Health Center ........................................................................................... 29
18   U.S. Dep’t of Just., Uniformed and Overseas Citizens Absentee Voting Act,
       (Feb. 18, 2020) .......................................................................................................... 14
19
     U.S. Election Assistance Comm’n, Election Administration and Voting Survey:
20     2018 Comprehensive Report, at i, 98 (2018) ............................................................ 12
21   U.S. Postal Serv., 2020 Official Election Mail ............................................................. 10
22   U.S. Postal Serv., State and Local Election Mail – User’s Guide, Pub. No. 632
       (Jan. 2020) ................................................................................................................. 22
23
     United Indian Health Servs, UIHS COVID-19 Response, Facebook (Apr. 2, 2020) ... 28
24
     United Indian Health Servs., Consortium Tribes ......................................................... 28
25
     Zach Gespart, Harris County OKs $17M to Add Polls, Voting Hours and Drive-
26     Thru Balloting For November Election, Houston Chronicle (Aug. 25, 2020) ......... 20
27

28

                                                                     6
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB          ECF No. 63-1    filed 09/11/20   PageID.1489 Page 7 of 36



 1                                 STATEMENT OF INTEREST
 2            Amici, led by the County of Santa Clara and the City of Columbus,1 are local
 3   and tribal governments from across the country—representing communities large and
 4   small, rural and urban. Amici rely on the United States Postal Service (“USPS” or
 5   “Postal Service”) as the operational backbone of many essential government
 6   functions. Through the mail, amici administer elections, issue notices of violations of
 7   local ordinances, send pension checks, deliver medication, and provide diagnostic
 8   medical testing results—many of which are time-sensitive, time-bound, or otherwise
 9   require immediate attention.
10            Amici’s dependence on reliable Postal Service mail delivery has taken on even
11   greater significance over the past six months due to the outbreak of the COVID-19
12   pandemic across the United States.2 With many government offices closed, in-person
13   staffing significantly reduced, and residents encouraged to limit in-person contacts
14   with people outside of their households, much of the business of government is
15   conducted online, over the phone, and increasingly, through the mail. For some
16   segments of the population, whether because of lack of familiarity with or access to
17   the internet, the mail is the easiest way to apply for benefits, pay tickets and utility
18

19   1
         Amici declare that: (i) none of the parties nor their counsel prepared this brief in
20   whole or in part; (ii) no party or party’s counsel contributed money that was intended
21   to fund the preparation or submission of the brief; and (iii) no person or entity
22   contributed money that was intended to fund the preparation or submission of the
23   brief. Fed. R. App. P. 29(a)(4)(E).
24   2
         As of September 10, 2020, more than 6.3 million people have contracted COVID-19
25   and over 190,000 COVID-19-related deaths have been reported in the United States.
26   U.S. Ctrs. for Disease Control & Prevention, CDC COVID Data Tracker: Trends in
27   Number of COVID-19 Cases in the US Reported to CDC, by State/Territory,
28   https://perma.cc/3ANU-MY28.
                                                    7
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB        ECF No. 63-1     filed 09/11/20   PageID.1490 Page 8 of 36



 1   bills, or obtain additional services from their local or tribal government. The COVID-
 2   19-induced public health and economic crises have increased residents’ reliance on
 3   their local and tribal governments, including for the receipt of rental assistance and
 4   health care.
 5           Amici also rely on the Postal Service to administer and facilitate federal, state,
 6   and local elections. Some amici run elections operations directly, setting up polling
 7   locations and counting mail-in or absentee ballots. Others facilitate local elections,
 8   protect public safety at polling locations, and engage their communities through
 9   registration drives, voter outreach, and other efforts to ensure that residents fulfill their
10   civic duty to vote. All amici are more dependent on the efficient and reliable delivery
11   of election-related mail this year due to public health concerns. Public health experts
12   warn of a new surge of COVID-19 in the fall and winter, which may be aggravated by
13   a severe flu season.3 To mitigate the health risks associated with interactions outside
14   of the home such as voting in person, some amici are mailing ballots to all eligible
15   voters, while others are encouraging voters—especially those with health risks or who
16   are living with vulnerable family members—to use mail-in options to cast their
17   ballots. All amici have a vested interest in ensuring that elections are run effectively
18   and fairly, protecting the fundamental rights of their constituents, and fulfilling their
19   statutory obligations to run and support elections while complying with public health
20   orders and recommendations.
21           But now, a series of changes enacted by the recently appointed Postmaster
22   General Louis DeJoy has undermined amici’s ability to use the mail. By slowing mail
23   delivery and reducing the availability of mail services in certain areas, these changes
24   hamper amici’s ability to execute their core governmental functions at a time when
25

26
27   3
         Jan Hoffman, Fearing a ‘Twindemic,’ Health Experts Push Urgently for Flu Shots,
28   N.Y. Times, (Aug. 16, 2020), https://perma.cc/ZUY3-V4TL.
                                                   8
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB       ECF No. 63-1    filed 09/11/20   PageID.1491 Page 9 of 36



 1   communities need services more than ever. Amici submit this brief to highlight the
 2   urgent harms that amici face.
 3                               SUMMARY OF ARGUMENT
 4         For amici—a broad group of local and tribal governments—reliable and
 5   efficient mail services are essential to the administration of core local government
 6   functions. That reliance is even more acute today because of the COVID-19
 7   pandemic.
 8         The changes to Postal Service policies will irreparably harm amici’s ability to
 9   administer and facilitate the November General Election. Amici rely on the Postal
10   Service at nearly every point in the election administration process—to maintain voter
11   rolls, register voters, conduct voter outreach and education, provide ballots, and
12   receive completed ballots. The uncertainty and delays caused by the USPS policy
13   changes now jeopardize these critical functions. The changes have undermined public
14   confidence in voting by mail at a time when public health risks weigh strongly against
15   unnecessary interactions outside of the home such as voting in person. The changes
16   also have increased the administrative burdens on amici to rapidly set up additional
17   ways for voters to exercise their constitutional right to vote.
18         Further, the changes interfere with amici’s other essential government functions
19   such as collecting fees and taxes, sending pension payments, and enforcing local
20   ordinances. Amici also depend on reliable Postal Service mail to provide critical health
21   care services such as prescription refills, contact tracing, sexually-transmitted
22   infection testing, and opioid overdose prevention. Without these services, patients are
23   at risk for complications that could lead to emergency room visits and hospitalizations
24   at a time when individuals are encouraged to stay home. In many instances, a delay of
25   even a day can lead to irreparable harm—for amici, in fulfilling statutory obligations
26   and ensuring efficient service delivery, and for their constituents, an elderly voter’s
27   ballot may not be counted, a retiree may not be able to pay rent, or a patient may not
28

                                                  9
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB        ECF No. 63-1    filed 09/11/20   PageID.1492 Page 10 of 36



 1   receive life-saving medication. For these reasons, amici urge this Court to grant
 2   Plaintiffs’ motion seeking preliminary relief.
 3                                           ARGUMENT
 4   I.       USPS CHANGES HARM AMICI’S ABILITY TO ADMINISTER AND
              FACILITATE THE NOVEMBER 3, 2020 PRESIDENTIAL GENERAL
 5            ELECTION.
 6            Amici and their voting constituents rely on the Postal Service to conduct free
 7   and fair elections. Especially for the amici that are responsible for election
 8   administration, their reliance became even more pronounced in recent months as they
 9   planned for greater voting by mail in response to public health concerns surrounding
10   in-person contact during the pandemic.4 However, those plans were thrown into
11   question starting in early July 2020, when newly appointed Postmaster General Louis
12   DeJoy instituted significant changes to USPS policies and operations. These changes
13   included restricting operating hours and extra delivery trips, delaying mail processing
14   and sorting, and no longer treating election mail as First Class mail no matter its
15   classification.5 The resulting degradation of USPS operations and mail delivery speed
16   (1) impedes amici’s ability to reliably send and receive critical election materials to
17   voters and (2) creates significant administrative and operational burdens for amici,
18

19

20   4
         The Postal Service also anticipates increased vote by mail in the General Election.
21   See, e.g., U.S. Postal Serv., 2020 Official Election Mail, https://perma.cc/6DXC-UZ96
22   (noting its creation of an official mail kit “in preparation for increasing Official
23   Election Mail volume during the 2020 election season”).
24   5
         On August 18, 2020, Postmaster DeJoy issued a statement “suspending” some of the
25   changes, at least temporarily, but his statement did not reverse the confusion and
26   harms already caused to USPS operations and amici. See, e.g., Jacob Bogage,
27   ‘Everyone’s Clueless’: Cost-Cutting Uncertainty Mires Postal Service In More
28   Delays, Wash. Post (Aug. 29, 2020), https://perma.cc/8FMC-XDHQ.
                                                  10
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB        ECF No. 63-1   filed 09/11/20   PageID.1493 Page 11 of 36



 1   which must now augment their non-mail voting options and related messaging less
 2   than two months before the General Election.
 3           A. USPS Changes Impede Amici’s Ability to Reliably Send and Receive
                Critical Election Materials to Voters.
 4

 5           The changes to Postal Service operations and policies hinder amici’s ability to
 6   disseminate and receive core election information and materials, as required by federal
 7   and state law. Specifically, the USPS changes impede amici’s ability to: (1) send and
 8   receive requests for vote-by-mail, absentee, replacement, emergency, military, and
 9   overseas ballots; (2) regularly update and maintain voter registration rolls; (3) conduct
10   voter outreach and education, including distribution of voter information guides; and
11   (4) enable voters to timely address vote-by-mail ballot deficiencies.
12           These concerns about mail efficiency and reliability are not mere speculation.
13   On August 6, 2020, for example, a candidate for office in Santa Clara County
14   contacted the County’s Registrar of Voters to update the candidate’s statement of
15   qualifications and inform the County that the candidate would send the requisite
16   payment using USPS overnight guaranteed delivery. Six days later, the Postal Service
17   sent the candidate a notice indicating it was unable to locate delivery information for
18   the envelope carrying the check, which the County had not received. Not until August
19   14, 2020, long after the filing deadline, did the Postal Service locate and deliver the
20   envelope. Had the candidate not acted swiftly to find an alternate payment method,
21   due to the Postal Service delays, the candidate likely would have been unable to have
22   the statement included in the county voter information guide.
23           The Postal Service has acknowledged this new reality. In letters to forty-six
24   states and the District of Columbia, the Postal Service stated that its newly instituted
25   operational delays will slow election-related mail, even indicating that some ballots
26   requested close to state deadlines are unlikely to arrive in time to be counted.6 As
27

28   6
         See Letter from Thomas J. Marshall, Gen. Couns., U.S. Postal Serv., to U.S. States
                                                 11
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB       ECF No. 63-1    filed 09/11/20   PageID.1494 Page 12 of 36



 1   detailed below, similar delays now imperil amici’s election administration and
 2   facilitation plans a mere two months before the General Election.
 3              1. USPS Changes Impede Delivery and Receipt of Vote-By-Mail,
                   Absentee, Replacement, Emergency, Military, and Overseas Ballots.
 4

 5           The mail is a critical way by which voters receive and return their ballots.
 6   Whether a voter is using a vote-by-mail, absentee, replacement, or emergency ballot,
 7   or is a military or overseas voter, many citizens rely upon the mail to exercise their
 8   fundamental right to vote. More than a quarter of the 120 million Americans who cast
 9   ballots in the 2018 General Election did so by mail, and Postal Service mail was the
10   most common method of ballot return.7 In Santa Clara County more than 950,000
11   voters received ballots in the mail in the March primary—and 87% of those who voted
12   used mail-in ballots to cast their votes. In Chicago, Illinois, vote-by-mail is on the rise,
13   jumping from around 4% of ballots cast in the 2000-2012 presidential elections to
14   more than 20% in the March 2020 primary, with further increases expected in the
15   2020 General Election. In surrounding suburban Cook County, Illinois, the County
16   Clerk’s Office already has received more than 176,800 vote-by-mail applications for
17   the upcoming General Election—more than double the total number of mail ballots
18   cast in the 2016 General Election. Harris County, Texas, experienced a more than
19   550% increase in vote-by-mail use between the 2016 and 2020 presidential primary
20   run-offs and expects even larger numbers in the November General Election due, in
21   part, to plans to mail ballot applications to all 2.4 million registered voters.8 And in
22

23   (July 29, 2020), https://perma.cc/E34C-7YXG.
24   7
         U.S. Election Assistance Comm’n, Election Administration and Voting Survey: 2018
25   Comprehensive Report, at i, 98 (2018), https://perma.cc/8UGH-98UJ. Ballots may
26   also be returned at polling locations and ballot drop boxes, depending on local and
27   state regulations and policies.
28   8
         Press Release, Harris County Clerk, Harris County Clerk Chris Hollins Requests
                                                 12
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB         ECF No. 63-1    filed 09/11/20   PageID.1495 Page 13 of 36



 1   Los Angeles County, all registered voters will receive vote-by-mail ballots, meaning
 2   that approximately 5.5 million votes could be cast by mail.
 3            The efficient delivery of these ballots is critical for voters to receive, complete,
 4   and mail their ballots back to amici in time for their votes to be counted—as the Postal
 5   Service itself acknowledged.9 This is particularly true in the vast majority of states
 6   where ballots, postmarked on or before Election Day, must also be received by
 7   Election Day or shortly thereafter.10 It is also disproportionately true for elderly
 8   voters, who are more likely to vote by mail, particularly given their increased
 9   vulnerability to COVID-19. For example, in the March 2020 primary, 93.5% of Santa
10   Clara County voters who were 65 and older used mail-in ballots, compared to around
11   70-80% of younger voters.
12            Mail delays are especially harmful to the emergency ballot delivery program in
13   Santa Clara County and similar programs administered by other amici. The program is
14   used by facilities that house voters who are hospitalized, incarcerated, or disabled and
15

16   Governor Abbott to Extend Deadline to Receive Mailed Ballots After Election Day
17   (Aug. 20, 2020), https://perma.cc/Y58Z-MEW9; Alexa Ura, Texas’ Most Populous
18   County Sending Mail-in Ballot Applications to Millions of Registered Voters, Tex.
19   Trib. (Aug. 25, 2020), https://perma.cc/8NSK-LZBX. Whether all 2.4 million
20   applications for ballots ultimately will be sent to Harris County voters is being
21   contested by the Texas Secretary of State. Alexa Ura, Texas Tells Harris County to
22   Halt Plan to Send all Voters Applications for Mail-in Ballots, Tex. Trib. (Aug. 28,
23   2020), https://perma.cc/HH8U-THUD.
24   9
         See Erin Cox et al., Postal Service Warns 46 States Their Voters Could Be
25   Disenfranchised by Delayed Mail-In Ballots, Wash. Post (Aug. 14, 2020),
26   https://perma.cc/5CAW-YWR4.
27   10
          See Nat’l Conf. of State Legislatures, Voting Outside the Polling Place, at tbl. 11
28   (2020), https://perma.cc/SJ9E-CLPW.
                                                   13
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB        ECF No. 63-1    filed 09/11/20   PageID.1496 Page 14 of 36



 1   unable to retrieve their ballots themselves or to vote in person, allowing them to
 2   request a replacement vote-by-mail ballot. The program has particularly high uptake
 3   with senior living facilities, assisted living centers, residential care facilities, and
 4   behavioral health care facilities. If a facility requests to participate in the program, the
 5   County’s Registrar of Voters allows voters to request a ballot to be mailed to them up
 6   until seven days before Election Day.11 But given the proximity of these requests to
 7   Election Day, mail delays of even one or two days could mean that ballots are not sent
 8   to voters or received by the County’s Registrar of Voters in time to be counted.
 9            Uniformed and overseas voters are also acutely impacted. To receive a ballot,
10   these voters must complete a request form, which is typically sent by Postal Service
11   mail.12 In turn, amici must mail, fax, or email the ballot to the military or overseas
12   voter. Once complete, most of these voters must return their ballots by mail, now
13   risking that their ballots will not be received by amici in time to be counted.13
14   Moreover, some amici have strict time limits within which to mail military and
15   overseas ballots, which increases this risk. In Los Angeles County, for example, the
16   Registrar must mail these ballots between September 4 and September 19; as a result,
17

18   11
          See, e.g., Santa Clara County, Cal., Emergency Ballot Delivery Program, at 3, 7
19   (2020), https://perma.cc/P6RG-5CU2. If the ballot is requested within six days of the
20   election, the County will arrange for ballots to be hand-delivered to, or picked up by,
21   the facility. But even then, the voters may be reliant on USPS to return their
22   completed ballots.
23   12
          See generally U.S. Dep’t of Just., Uniformed and Overseas Citizens Absentee
24   Voting Act, (Feb. 18, 2020), https://perma.cc/SF3F-5XAE.
25   13
          See, e.g., Cherokee County, Iowa, Military/Overseas Voting,
26   https://perma.cc/5K3U-ASBJ. Further, in Santa Clara County, even where these voters
27   had the option of returning their ballots by fax, 80% of military and overseas voters in
28   the March 2020 election elected to return their ballots by mail.
                                                   14
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB         ECF No. 63-1    filed 09/11/20   PageID.1497 Page 15 of 36



 1   delays in delivering or returning mailed ballots could result in disenfranchisement.
 2               2. USPS Changes Impede Voter Registration and List Maintenance.
 3            Efficient and reliable mail is critical for amici that directly administer elections.
 4   The mail is the primary method for voters to update their voter registration and for
 5   elections officials to confirm address changes and update their voter rolls, as required
 6   under federal and state law.14 For example, in Santa Clara County, in the last five
 7   months alone, almost 31,000 new voters registered to vote, more than 8,000 of whom
 8   completed their registrations by paper affidavit and returned them using Postal Service
 9   mail.
10            In addition, most residency confirmation required by federal and state law is
11   conducted by sending out postcard mailers. When an elections official receives
12   information indicating possible voter address changes, the official sends postcards by
13   mail to the address at which the voter is registered.15 If the postcard is undeliverable,
14   the voter will not receive a vote-by-mail ballot unless they contact the elections
15   official—often by mail—to update or confirm their address. This process is critical to
16   ensuring that voter registration rolls are up to date—i.e., that active voters receive
17   their voting materials and that these materials are not erroneously sent to voters who
18   have moved or are deceased, thereby reducing the likelihood of voter fraud. In Santa
19   Clara County, at least a few hundred postcards have been marked as undeliverable.
20   But due to Postal Service delays, the County now may not receive those address
21   corrections in time to send ballots to these voters and have them returned in time to be
22   counted.
23

24   14
          See 52 U.S.C. § 20507; 10 Ill. Comp. Stat. 5/1A-25 (requiring Illinois to create and
25   maintain a centralized statewide voter registration list); Tex. Elec. Code § 18.061
26   (requiring Texas to implement and maintain a statewide computerized voter
27   registration list).
28   15
          See, e.g., Cal. Elec. Code §§ 2225(b), (c).
                                                    15
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB        ECF No. 63-1    filed 09/11/20   PageID.1498 Page 16 of 36



 1               3. USPS Changes Impede Voter Outreach and Education Efforts.
 2            Voter education and outreach is another critical aspect of amici’s election
 3   administration and facilitation efforts. It is also core to the mission of many amici’s
 4   elections departments. In many jurisdictions, significant outreach beyond the basic
 5   requirements of the Help America Vote Act is statutorily required.16 Moreover, amici
 6   must mail out voter information guides and other voter education material to ensure
 7   that voters have essential information in advance of the election—including how to
 8   change mailing addresses to receive vote-by-mail ballots. This outreach and
 9   messaging may need to be augmented and retooled to address concerns about voting
10   by mail, requiring amici to make additional expenditures. In Santa Clara County, for
11   example, because of uncertainty caused by the USPS changes, the Registrar of Voters
12   altered its outreach messaging to further emphasize that vote-by-mail ballots can be
13   dropped off at official ballot drop boxes and at polling locations as an alternative to
14   returning ballots through the mail.17 And in response to voter concerns about the
15   Postal Service, the City of Madison plans to have poll workers available in 206 city
16   parks on Saturday, September 26, and on Saturday, October 3, 2020. Voters may drop
17

18   16
          52 U.S.C. § 21004(a)(3) (requiring state programs for voter education); see, e.g.,
19   Cal. Elec. Code § 4005(a)(10)(I)(i) (same); 10 Ill. Comp. Stat. 5/1A-17 (requiring
20   state departments and public institutes of higher learning to make voter registration
21   information available); id. 5/7-40(a) (regulating ballot boxes, which allow voters to
22   vote via drop box instead of in-person or by mail); id. 5/2B-15 (requiring Illinois
23   election authorities, in light of COVID-19, to automatically send vote by mail
24   applications to any person who voted by mail or in person in a 2018, 2019, or 2020
25   primary election, as well as to any person who registered to vote or changed their
26   registration address between Illinois’ 2020 primary election and July 31, 2020).
27   17
          Marin County has recommended that, in addition to these alternatives, voters return
28   vote-by-mail ballots at least seven days before Election Day.
                                                  16
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB        ECF No. 63-1    filed 09/11/20   PageID.1499 Page 17 of 36



 1   off their absentee ballot with a poll worker, who will also be available to serve as a
 2   witness, if needed. The City estimates that this initiative will cost around $106,000.
 3               4. USPS Changes Impede Outreach to Cure Ballot Deficiencies.
 4            USPS delays and uncertainty also impede voter outreach by certain amici to
 5   cure ballot deficiencies, as permitted by state law. Nineteen states have a process for
 6   voters to correct errors on their mailed-in ballot, such as a missing signature or
 7   signature that does not match voter registration records. However, most of these states
 8   have extremely short timeframes for elections officials to notify voters of the error and
 9   for the voter to correct it, all of which is predominantly done by Postal Service mail.18
10   For example, in California, when elections officials find a missing signature or
11   mismatch between the signature on file and the signature on the ballot, they mail a
12   statement to the voter explaining how the ballot error can be cured.19 The voter must
13   send back the requisite information, arriving no later than two days before
14   certification of the election, or return the form in-person by the deadline, for the ballot
15   to be counted. Postal Service delays mean these voters may not have time to cure their
16   ballots and have them counted, absent hand-delivering them during a pandemic.20
17

18   18
          Nat’l Conf. of State Legislatures, supra note 10.
19   19
          See Cal. Elec. Code § 3019 (requiring elections officials in California to provide
20   notice to all voters with mismatching signatures on vote-by-mail ballots an
21   opportunity to verify their signatures). In Santa Clara County, the County’s Registrar
22   of Voters received around 1,500 of these signature verification forms by USPS mail in
23   the March 2020 primary. See also 10 Ill. Comp. Stat. 5/19-8(g-5) (requiring the
24   election authority in Illinois to send notice by mail of the rejection of a vote-by-mail
25   ballot and allowing up to fourteen days after the election for the voter to cure); Tex.
26   Elec. Code § 87.0431(a), (b)(3) (requiring notice of signature mismatch, but no
27   opportunity to cure).
28   20
          This concern is heightened in California, where the state proactively extended
                                                  17
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB       ECF No. 63-1    filed 09/11/20   PageID.1500 Page 18 of 36



 1   Moreover, in previous elections, older voters, especially voters with disabilities, may
 2   have had their ballots disproportionately rejected due to signature mismatches. These
 3   voters therefore may be more likely to need to use the signature cure process, and thus
 4   especially harmed by USPS delays.21
 5           B. USPS Changes Create Significant Administrative and Operational
                Burdens for Amici Administering Elections.
 6

 7           The USPS changes have rattled the public’s confidence in using the Postal
 8   Service for election-related services.22 As a result, more voters are likely to opt for in-
 9   person voting, despite the COVID-19 pandemic, or to seek out ballot boxes. Yet at the
10   same time, far more voters are receiving ballots by mail than in any prior election. As
11   a result, amici will need to augment their plans for in-person voting, mail-in voting,
12

13

14   statutory deadlines for receipt of ballots by mail, allowing them to be counted if
15   postmarked on or before Election Day and received by seventeen days after Election
16   Day. Cal. Elec. Code § 3020(b)(1), (d); see also 10 Ill. Comp. Stat. 5/19-8(b)-(c)
17   (requiring that mail-in votes postmarked no later than Election Day to counted).
18   However, the cure period was not also extended in Illinois, which means that voters
19   have an even shorter period to verify their signature. Compare Cal. Elec. Code § 3019
20   with Act of June 18, 2020, ch. 4, 2020 Cal. Legis. Serv. __ (West) (making no
21   changes in period to cure signature mismatches); compare 10 Ill. Comp. Stat. 5/2B-
22   20, with id. 5/20-8 (same).
23   21
          Lila Carpenter, Signature Match Laws Disproportionately Impact Voters Already
24   on the Margins, ACLU (Nov. 2, 2018), https://perma.cc/U7JG-4QUU.
25   22
          See, e.g., Jacob Pramuk, Fewer Voters Say They’re Voting by Mail amid Uproar
26   over USPS Changes, CNBC/Change Research Polls Find, CNBC (Aug. 26, 2020),
27   https://perma.cc/TCJ3-WBYG (describing swing-state poll indicating significant
28   drops in voters who plan to vote by mail).
                                                  18
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB          ECF No. 63-1    filed 09/11/20   PageID.1501 Page 19 of 36



 1   ballot drop boxes, and other election services, imposing significant administrative and
 2   operational burdens only two months before the General Election.
 3   ///
 4                1. Many Amici Must Seek to Expand In-Person Voting Options and
                     Resources.
 5

 6             Due to the unreliability of USPS mail, amici must now seek to increase in-
 7   person voting opportunities to the extent practicable. These changes must be
 8   implemented only two months before the General Election and in accordance with
 9   state and local pandemic-related public health orders and recommendations. Yet many
10   polling locations—many of which are senior centers and living facilities—are now
11   declining to serve in that capacity due to COVID-19 concerns.23 At the same time,
12   amici may be unable to increase poll-worker staff at existing polling locations while
13   maintaining a six-foot distance between work stations, as recommended by the
14   Centers for Disease Control and Prevention. Given these constraints, some
15   jurisdictions are now making significant changes to increase voting hours and
16   otherwise supplement capacity to ensure all voters can safely exercise their right to
17   vote. For instance, after the Postal Service informed the state of Texas of potential
18   delays, to account for the uncertainty of whether voters will vote in person or by mail,
19   Harris County approved an additional $17 million outlay to extend early voting hours
20   to 10 p.m. on multiple nights, add one 24-hour voting period, and provide drive-
21   through options, as well as to obtain new equipment to process an anticipated record
22   number of ballots received by mail.24 The City of St. Paul similarly plans to increase
23

24   23
           For example, as of the end of August 2020, five senior centers or living facilities in
25   Santa Clara County have declined to serve as polling locations due to COVID-19-
26   related concerns.
27   24
           Zach Gespart, Harris County OKs $17M to Add Polls, Voting Hours and Drive-
28   Thru Balloting For November Election, Houston Chronicle (Aug. 25, 2020),
                                                    19
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB        ECF No. 63-1    filed 09/11/20   PageID.1502 Page 20 of 36



 1   the number of in-person early voting locations in anticipation that uncertainty about
 2   the Postal Service may lead more voters to choose to vote in person.
 3            However, for other local jurisdictions, increasing in-person voting capacity is
 4   not an option. For example, the Yurok Tribe, which is located in rural Del Norte and
 5   Humboldt counties in California, passed emergency legislation requiring the General
 6   Election to be conducted entirely by mail because of COVID-19 associated risks.25 As
 7   a result, tribal voters are entirely dependent on the mail to vote. In an area where
 8   access to the Postal Service is already extremely limited,26 these voters now have no
 9   choice but to be subject to USPS’s delays, increasing the likelihood that their ballots
10   will not arrive or be returned in time to be counted. Ultimately, due to uncertainty
11   caused by the USPS changes, many amici will have to prepare for both scenarios:
12   increased voting at polling locations, and increased use of mail-in ballots and ballot
13   boxes—even though budgets are tight and time to prepare is short.
14               2. Many Amici Will Need to Add Official Ballot Drop Boxes, More
                    Frequently Empty Drop Boxes, and Increase Messaging Around
15
                    Drop Box Availability.
16

17            Particularly where it is not possible to increase polling locations, amici, where
18   possible, will need to increase the number of official drop boxes, drop box pick-ups,
19   and messaging about drop box availability. In Santa Clara County, because of the
20   USPS changes, the Registrar of Voters will need to add three additional routes to pick
21

22   https://perma.cc/XYK4-XNDE.
23   25
          Emergency Yurok Tribe Election Ordinance §§ 4003, 4203, 4401, 4502 (Aug. 11,
24   2020).
25   26
          In some Yurok tribal areas, mail cannot be delivered to households; rather,
26   members depend on access to transportation to a local Post Office to pick up and send
27   mail. The local Post Office has limited business hours and depends on a postal
28   processing site in Eureka, California, leading to further mail delivery delays.
                                                  20
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB        ECF No. 63-1    filed 09/11/20   PageID.1503 Page 21 of 36



 1   up drop box ballots. The County will also need to place twenty-three additional boxes
 2   at locations that had high volume return in the March 2020 primary and increase its
 3   public messaging to urge greater drop box use. Similarly, the City of St. Paul is
 4   adding mail ballot drop-off locations to encourage voters to drop off ballots to ensure
 5   timely arrival. These amici must now seek to identify funds to provide these
 6   additional services at a time when local and tribal government budgets are facing
 7   enormous strains due to mounting COVID-related community needs that dwarf
 8   shrinking revenue.
 9            Other amici are constrained from increasing drop box availability, putting
10   additional pressure on amici to find other ways to expand voting opportunities. In
11   Ohio, for example, the Secretary of State has issued a directive prohibiting any Board
12   of Elections from using more than one drop box location per county.27 That means
13   that any resident of the City of Columbus, for example, can drop off their ballot at
14   only one location—the Franklin County Board of Elections office—even though that
15   location may be a long distance to travel, in some cases more than 25 miles roundtrip,
16   for many residents of Columbus and broader Franklin County.28 The same is true for
17   the City of Cincinnati, where the only drop box is located outside of the City and is
18

19   27
          Ohio Sec’y of State, The Use of Drop Boxes and Additional Instructions for
20   Curbside Voting (Aug. 12, 2020), https://perma.cc/392P-MZGN (“Boards of elections
21   are prohibited from installing a drop box at any other location other than the board of
22   elections.”).
23   28
          In 2018, due to state restrictions, Franklin County only operated one early polling
24   location. Almost half of the County’s residents who voted in-person before Election
25   Day lived within five miles of the polling location; those that lived further away used
26   it “sparingly.” Bill Bush, Few Will Travel Far to Franklin County’s Single Early-
27   Voting Site, Analysis Finds, Columbus Dispatch (Nov. 11, 2018)
28   https://perma.cc/EG59-CW6A.
                                                  21
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB          ECF No. 63-1    filed 09/11/20   PageID.1504 Page 22 of 36



 1   hard to access by public transit. In Harris County—and all counties in Texas—drop
 2   boxes are not permitted, though voters may deposit their ballots at the voting clerk’s
 3   office. For these jurisdictions, even in the face of a pandemic, in-person voting will be
 4   the primary option for casting a vote due to the uncertainty caused by the USPS
 5   changes for voting by mail—putting even greater pressure on these jurisdictions to
 6   boost in-person voting capacity while adhering to public health orders and
 7   recommendations amid shrinking budgets.29
 8                 3. Amici Must Absorb Increased Mail and Other Costs.
 9              The USPS’s longstanding practice has been to treat all election mail as First
10   Class mail, which means election mail receives priority and is typically delivered
11   between two and five days after mailing.30 Now, USPS has announced that election
12   mail instead will be treated as standard mail, with delivery timeframes between three
13   and ten days,31 and possibly more when mail volumes are unusually high such as
14   during the winter holidays. As a result, amici may need to pay approximately 35 cents
15   more per piece of election mail to ensure it is treated as First Class mail32—a
16   significant cost and logistical change with little time to locate funds. The City of
17

18   29
          See Tex. Elec. Code § 86.006. Harris County has piloted allowing these ballot drop
19   boxes at eleven of the clerk’s office’s locations, making ballot delivery more
20   accessible. Whether these ballot drops can occur during an extended early voting
21   period is currently being litigated. See Bethany Blankley, Candidates, Others Sue
22   Secretary of State over Election Law Violations, Ctr. Square (Aug. 21, 2020),
23   https://perma.cc/T42Z-LE2N.
24   30
          See U.S. Postal Serv., State and Local Election Mail – User’s Guide, Pub. No. 632
25   (Jan. 2020), https://perma.cc/TGE5-2NW5.
26   31
          Id.
27   32
          Erin Spaht, VERIFY: No, the Post Office Did Not Triple the Cost States Pay to Mail
28   Election Ballots, WUSA (Aug. 13, 2020), https://perma.cc/Y2K7-6Z3C.
                                                    22
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB      ECF No. 63-1     filed 09/11/20   PageID.1505 Page 23 of 36



 1   Denver, for example, has had to divert additional resources to cover over $130,000 in
 2   First Class Mail fees for its electorate. Other costs include a likely uptick in counter
 3   services required to address voting questions at various Registrars of Voters and
 4   Boards of Election offices and otherwise deal with the upheaval caused by the USPS
 5   changes. Marin County has already noted an increased number of concerned calls to
 6   its Registrar of Voters about USPS changes.
 7         Taken together, these changes undermine the reliability of election-related
 8   mail—and amici’s election administration plans—on the eve of a Presidential General
 9   Election that amici must administer and facilitate during the worst pandemic in a
10   century. Moreover, these changes come at a time when, as detailed below, USPS
11   delays will impose significant non-election related costs on amici.
12   II.   USPS CHANGES UNDERMINE OTHER CORE LOCAL AND TRIBAL
           GOVERNMENT FUNCTIONS.
13

14         Separate and apart from the harms to election administration, the USPS changes
15   will hamper other core local and tribal government functions. Indeed, USPS delays
16   will further stress local government services at a time when they already face
17   unprecedented challenges due to COVID-19. These impacts include delays in
18   payments, enforcement actions, and critical health care services.
19         A.     USPS Delays Interfere with Timely Payments to and from Amici and
                  Increase Administrative Burdens.
20
21                USPS delays will impede revenue streams that fund essential services for
22   residents. Amici collect millions to billions of dollars in parking tickets, tax payments,
23   and user fees, which support police and fire services, public schools, libraries, and
24   park districts, among other services. Much of this revenue flows through the postal
25   system—and is time-sensitive. Year-to-date, for example, the City of Chicago’s
26   Department of Finance has received over $18 million in mailed parking tickets, red
27   light camera violations, and speed camera violations; over $233 million via mailed tax
28

                                                 23
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB       ECF No. 63-1   filed 09/11/20   PageID.1506 Page 24 of 36



 1   payments; and $422 million in mailed payments related to its Aviation Department.33
 2   And in 2019, Chicago received over $349 million via 403,813 mailed payments for its
 3   Utility Billing and Customer Services, which include water, sewer, and garbage fees
 4   and related taxes.
 5           Mail delays thus present a two-fold problem for local revenue streams. First,
 6   given that cities and counties collect up to billions of dollars through mail-in
 7   payments, even small delays can result in the loss of millions of dollars of earned
 8   interest income on savings or investments. These losses, in turn, directly impact
 9   amici’s bottom lines and budgets, which already are stretched thin during the
10   pandemic and economic downturn. Second, mail delays create confusion for payees
11   and additional operational burdens for local government employees. In Chicago, for
12   example, an automated system electronically imposes late fees on parking ticket fines
13   that are not paid within the allotted time. If a resident’s otherwise timely payment gets
14   delayed or lost in the mail, Chicago must then track the original payment, manually
15   remove the late fee, and communicate with the payee regarding the true amount owed.
16   Given the volume of parking tickets processed daily, particularly in larger cities, these
17   extra administrative burdens can add up to significant manpower and notice costs at a
18   time when localities already are facing significant budget and staffing cuts.34
19

20   33
          These payments include, for example, payments for Landing Fees, Terminal Area
21   Use Charges, Rents, Concessions, and other Passenger Facility Charges and Customer
22   Facility Charges.
23   34
          See, e.g., Mark Munro, As COVID-19 Resurges, So Does the Threat to Local
24   Budgets, Brookings Inst. (June 2020), https://perma.cc/T9GC-SHZP (reporting that in
25   June 2020, states and localities across the country already had laid off 1.5 million
26   government workers as a result of COVID-19 budget cuts); see also Tony Romm,
27   Over 700 Cash-strapped Cities Halt Plans to Repair Roads, Water Systems, or Make
28   Other Key Investments, Wash. Post (June 23, 2020), https://perma.cc/XS42-7BF5.
                                                 24
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB       ECF No. 63-1    filed 09/11/20   PageID.1507 Page 25 of 36



 1           Relatedly, USPS delays pose a threat to residents who rely on the mail for
 2   certain local government payments. In Cincinnati, for example, many residents
 3   receive retirement service and pension payments from the City through the mail. A
 4   mail delay of just a few days—at a time when 24% of Ohioans either missed their
 5   most recent housing payment or are not confident that they will be able to make their
 6   next one35—can make the difference between a missed or late payment and related
 7   fees. In the Yurok Tribe, fishermen confronted with depleted salmon stocks rely upon
 8   the tribal government to disburse disaster relief payments, sent through the mail, to
 9   make ends meet. Delays could be devastating for these fishermen. As a result of mail
10   delays, the Yurok Tribe’s Department of Social Services already has had to scramble
11   to ensure that Temporary Assistance for Needy Families funds for housing, childcare,
12   and other basic needs reach residents on time. The Department has limited options to
13   respond to mail delays. It has limited staff in order to deliver funds in person; the lack
14   of a bank on the reservation from which to withdraw funds also limits the utility of
15   switching to a new system, where funds could be transferred electronically. Similarly,
16   the City of Chicago’s Department of Family and Support Services operates a Rental
17   Assistance Program to help those who may face homelessness due to COVID-19.
18   Within the past four months, Chicago received over 500 applications for this program
19   through the mail. Even with a significant increase in funding for the program in
20   response to the pandemic, the Department receives twice the number of applications
21   than it can fund in a single month. Because the program has a finite budget that is
22   inadequate to address local demand, and because applications often require back-and-
23   forth to ensure all requirements have been met, mail delays could cause applicants to
24   miss out on this program, or to not apply to other assistance programs for which they
25

26   35
          Samuel Stebbins & Grant Suneson, Amid Coronavirus Pandemic, Missed Rent and
27   Mortgage Payments Are Piling Up In Nearly Every State, USA Today (July 2020),
28   https://perma.cc/DVA4-LQ7A.
                                                 25
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB          ECF No. 63-1   filed 09/11/20   PageID.1508 Page 26 of 36



 1   would be eligible if their rental assistance applications were denied. As a result, more
 2   Chicago residents could be at risk of becoming homeless.
 3            B.    USPS Delays Harm Amici’s Enforcement Efforts.
 4
              In addition to revenue collection, the USPS changes threaten to delay and
 5
     undermine local enforcement efforts. Specifically, many local governments use the
 6
     mail system to deliver code violation and fine notices. Timely delivery of these
 7
     notices is thus crucial to correcting infractions as soon as possible and thereby
 8
     protecting residents’ safety and well-being.
 9
              In Cincinnati, for example, the City relies on the mail system to enforce
10
     building standards and prevent mass foreclosures. Indeed, the Cincinnati Department
11
     of Buildings and Investigations—responsible for maintaining the health, safety, and
12
     welfare of Cincinnati residents in connection with residential and commercial
13
     buildings36—spends $41,000 on postage costs alone each year. Cincinnati uses this
14
     postage to send out critical notices concerning building demolitions and repairs that
15
     violate city code and face administrative proceedings.37 A delay in these notices may,
16
     as a result, perpetuate or create dangerous conditions for residents. Moreover,
17
     Cincinnati requires that within ten business days of filing a foreclosure action on
18
     residential property, banks register—through the mail—the vacant or foreclosed
19
     property with the city and maintain it until it is sold or reoccupied.38 Accurate and
20
     timely registrations are critical to Cincinnati’s efforts to track and combat the
21
     proliferation of abandoned properties and neighborhood blight, particularly in the
22
     present economic downturn.39
23

24

25   36
          Cincinnati, Ohio, Mun. Code § 1101-63.
26   37
          Id. §§ 1101-57, 1101-61, 1101-81.
27   38
          Id. § 1123-05.
28   39
          See supra, note 34.
                                                   26
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB        ECF No. 63-1   filed 09/11/20   PageID.1509 Page 27 of 36



 1            Local code enforcement extends beyond building violations and, in fact,
 2   touches almost every aspect of residents’ everyday lives. In an average year, for
 3   example, the City of Chicago’s Department of Streets and Sanitation writes 40,000 to
 4   50,000 tickets for violations, including overgrown weeds, overflowing garbage, and
 5   rat harborage—all of which are sent via USPS mail. Similarly, the Yurok Tribe relies
 6   on the mail to send violation notices and to abate environmental violations.40
 7   Accordingly, even a few days’ delay in mail can create and exacerbate unsafe and
 8   unsanitary living conditions.
 9            More generally, amici rely upon the mail for basic registration and
10   authorization functions. Chicago’s Department of Business Affairs and Consumer
11   Protection, for example, depends on the mail to send out business license applications,
12   certificates, and account documents, including new licenses, cancellation forms, and
13   license payments. Delays in this official correspondence can create significant
14   confusion and backlogs in the licensing process, thus adding to the City’s
15   administrative burdens and harming businesses forced to delay their operations while
16   waiting on documents. And for localities, such as Denver, that operate within “first in
17   time” real estate recording states, delays in mail can adversely impact residents’
18   commercial and residential property rights, including delays in closings and
19   foreclosure redemptions.
20            C.    USPS Delays Undermine Critical Local Health Care Services.
21            USPS delays present a particularly acute problem for locally administered
22   health care services, which many amici provide to millions of residents. Many of these
23   local health care systems use the mail system to provide aspects of this care.
24

25

26   40
          Yurok Tribe, Tribal Code §§ 21.20.080(d)(1)A (water pollution enforcement),
27   21.25.150(b) (water quality control enforcement and penalties procedure),
28   21.05.140(c)(1)(A) (air quality enforcement process).
                                                 27
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB          ECF No. 63-1   filed 09/11/20   PageID.1510 Page 28 of 36



 1              Cook County, Illinois, for example, operates one of the largest hospital systems
 2   in the nation. In this role, Cook County Health’s mail order pharmacy fulfills more
 3   than 20,000 prescriptions each month and relies on USPS to deliver prescriptions to
 4   patients.41 In July 2020, 23% of those prescriptions—more than 5,000 prescriptions—
 5   were delayed.42 In comparison, less than 1% of prescriptions faced delays in March of
 6   2020.43 And already-vulnerable populations are disproportionately impacted by these
 7   delays. In certain zip codes within the Chicago area’s South Side neighborhoods, for
 8   example, as many of 50% of Cook County Health’s mail order prescriptions faced
 9   mail delays in July.44 Similarly, members of the Yurok Tribe—many of whom already
10   face severely limited mail conditions—depend on mail order prescriptions delivered
11   through the United Indian Health Services.45 Moreover, the Los Angeles County
12   Department of Health Services (“DHS”) has seen a marked increase in patients
13   receiving their prescriptions by mail during the COVID-19 pandemic, jumping from
14   about 15-16% prior to the pandemic to over 70-72% of patients during it. However,
15

16

17   41
          Cook County Government, Cook County Health Patients Experience Major Delays
18   in Mail Deliveries for Daily Medical Prescriptions (Aug. 24, 2020),
19   https://perma.cc/NBH3-HH43.
20   42
          Id.
21   43
          Id.
22   44
          Id.
23   45
          The Yurok Tribe is one of nine tribes that joined a consortium to operate the United
24   Indian Health Services’ network of clinics. United Indian Health Servs., Consortium
25   Tribes, https://perma.cc/KT53-35ZS. During the pandemic, the network has
26   recommended that patients receive their prescriptions by mail to avoid in-person
27   contact. United Indian Health Servs, UIHS COVID-19 Response, Facebook (Apr. 2,
28   2020), https://perma.cc/C3SM-GBW8.
                                                   28
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB        ECF No. 63-1   filed 09/11/20   PageID.1511 Page 29 of 36



 1   DHS reports that since the USPS policy changes, delivery times for prescriptions have
 2   shifted from three to five days to as long as three weeks.
 3            These medication delays have life-threatening consequences, particularly when
 4   in-person options pose significant health risks during the pandemic. As the Chief
 5   Medical Officer at Cook County Health has explained, “[i]n many cases, these
 6   [delayed prescriptions] are life-saving medications that treat diabetes, hypertension
 7   and other chronic illnesses. Without these medications, patients are at risk for
 8   complications that could lead to emergency room visits and hospitalizations at a time
 9   when we are asking people to stay home.”46 Indeed, the Postal Service’s cost-cutting
10   measures will exacerbate the spread of COVID-19 in more ways than one: local
11   government health care providers not only rely upon mail-prescriptions to encourage
12   patients to stay home, but also use the Postal Service for infectious disease contact
13   tracing and quarantine notices for individuals without reliable internet or phone. A
14   postal delay of just one day could, as a result, lead to innumerable infections if an
15   unknowingly infected person goes to work or school while waiting for results,
16   undermining efforts to control an outbreak.
17            Amici’s mail-related health care services extend beyond prescription programs
18   and the mailing of COVID-19 notices and test results. The State of Ohio, for example,
19   has the fourth highest rate of opioid-involved overdose deaths in the country,47 and
20   Columbus and its surrounding suburbs have the highest number of overdose deaths—
21   543 in 2019—in the state.48 To combat this crisis, Columbus sends free naloxone
22

23

24   46
          Cook County Government, supra 41.
25   47
          Nat’l Inst. of Health, National Institute on Drug Abuse: Opioid Summaries by State
26   (2018), https://perma.cc/EV5W-32WA.
27   48
          Catherine Candisky, Ohio Drug Overdose Deaths Back on Rise, Columbus
28   Dispatch (July 21, 2020), https://perma.cc/BP65-LQCU.
                                                 29
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB         ECF No. 63-1    filed 09/11/20   PageID.1512 Page 30 of 36



 1   kits—used to prevent overdoses—through the mail to clinic providers and others.49 A
 2   delay in receiving these kits could directly result in preventable deaths. Relatedly,
 3   through the mail, the City of Cincinnati provides testing for sexually-transmitted
 4   diseases and screening for cancer and other chronic illnesses, such as diabetes.50 And
 5   because testing results are confidential, the City mails notices to vulnerable patients,
 6   including elderly or unsheltered community members, to request that they follow up
 7   with the Department of Health via phone or in person. In these instances, mail delays
 8   could worsen health outcomes not only for the recipients, but also for those with
 9   whom they may come into contact.
10   III.     A NATIONWIDE INJUNCTION IS REQUIRED TO REDRESS THE
              HARMS CAUSED BY THE USPS CHANGES.
11

12            The significant harms that amici and the plaintiff states and jurisdictions are
13   experiencing due to the USPS changes are immediate and irreparable—and they will
14   persist without nationwide relief.51
15            If only some states are granted relief, voters receiving ballots outside of those
16   select states will continue to be adversely impacted by the USPS changes. For
17   example, for overseas and military voters, and other voters who receive and mail their
18   ballots outside of the jurisdictions that are granted relief, such relief will be
19   incomplete.52 This is true across jurisdictions. For example, Santa Clara County has
20
21   49
          Columbus, Ohio, Access to Naloxone, https://perma.cc/9ZZ3-CVTU.
22   50
          U.S. Dep’t of Health & Human Servs., Cincinnati City Health Department:
23   Northside Health Center, https://perma.cc/A62G-BSEX.
24   51
          Trump v. Int’l Refugee Assistance Project, 137 S. Ct. 2080, 2087 (2017) (per
25   curiam) (“Crafting a preliminary injunction is an exercise of discretion and judgment,
26   often dependent as much on the equities of a given case as the substance of the legal
27   issues it presents.”).
28   52
          See Pennsylvania v. Trump, 351 F. Supp. 3d 791, 830-35 (E.D. Pa.), aff'd sub nom.
                                                   30
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB        ECF No. 63-1   filed 09/11/20   PageID.1513 Page 31 of 36



 1   nearly 7,500 military and overseas voters and anticipates mailing more than an
 2   additional 11,000 ballots to voters who live in the County but requested that their
 3   ballots be mailed to an out-of-state address. The City of Madison has nearly 1,000
 4   military and overseas voters and anticipates more than 2,500 total absentee ballots will
 5   be mailed outside of the county. Marin County has nearly 3,000 military and overseas
 6   voters, and the Yurok Tribe has over 1,300 registered voters outside of its service area
 7   that must vote by mail. Piecemeal relief will cause further confusion for voters and
 8   amici seeking to administer and facilitate elections, with little time to engage in
 9   outreach to clarify which voters will still be affected by USPS mail delays. Moreover,
10   these mail delays cannot be redressed or otherwise mitigated through other voting
11   avenues, as out-of-jurisdiction voters do not have the option of depositing a ballot in a
12   local drop box or voting in person. Similarly, many local government operations
13   conducted through the mail are not confined to geographical borders. As explained
14   above, some of amici’s infectious disease contact tracing, which can save lives and
15   limit the spread of COVID-19, relies upon mailing test results and quarantine notices
16   to persons connected to local contacts regardless of the other person’s location.
17          As the Postal Service letters to nearly all states reveal, the USPS changes are
18   nationwide in scope, and so, too, must be the remedy.
19   ///
20   ///
21

22   Pennsylvania v. President United States, 930 F.3d 543 (3d Cir. 2019), as amended
23   (July 18, 2019), cert. granted sub nom. Little Sisters of the Poor Saints Peter & Paul
24   Home v. Pennsylvania, 140 S. Ct. 918, (2020), and cert. granted sub nom. Trump v.
25   Pennsylvania, 140 S. Ct. 918, (2020), and rev'd and remanded sub nom. Little Sisters
26   of the Poor Saints Peter & Paul Home v. Pennsylvania, 140 S. Ct. 2367 (2020)
27   (exercising judgment and discretion in crafting a remedy that provides “complete
28   relief to the plaintiffs”).
                                                 31
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB      ECF No. 63-1   filed 09/11/20   PageID.1514 Page 32 of 36



 1

 2                                      CONCLUSION
 3         For the foregoing reasons, amici urge the Court to grant Plaintiffs’ motion for
 4   preliminary injunction.
 5   Respectfully submitted,
 6
   PETER S. HOLMES                           JAMES R. WILLIAMS
 7 CITY ATTORNEY                             COUNTY COUNSEL
 8
     /s/ Ghazal Sharifi                      James R. Williams, County Counsel
 9   By: Ghazal Sharifi (WSBA #47750)        Greta S. Hansen, Chief Assistant County
10
     Assistant City Attorney                 Counsel
     Seattle City Attorney’s Office          Tony LoPresti, Assistant County Counsel
11   701 Fifth Avenue, Suite 2050            Laura S. Trice, Lead Deputy County Counsel
12
     Seattle, WA 98104-7095                  Julia B. Spiegel, Deputy County Counsel
     Phone: 206-684-8217                     Mary E. Hanna-Weir, Deputy County Counsel
13   ghazal.sharifi@seattle.gov              70 West Hedding Street, East Wing, Ninth
14
                                             Floor
     ZACK KLEIN                              San José, California 95110-1770
15   CITY ATTORNEY                           Tel. (408) 497-5198
16                                           julia.spiegel@cco.sccgov.org
   Zach Klein, City Attorney
17 Richard N. Coglianese, City Solicitor Attorneys for the County of Santa Clara,
18 General                               California
   77 South Front Street, 4th Floor
19 Columbus, Ohio 43215                  Jessica M. Scheller
                                         Chief; Advice, Business & Complex Litigation
20
   Jonathan B. Miller, Legal Director    Division
21 LiJia Gong, Counsel                   Lauren E. Miller
                                         Special Assistant State’s Attorney
22 Sophia TonNu, Legal Fellow
   Victoria Stilwell, Staff Attorney     Civil Actions Bureau - Affirmative & Impact
23 PUBLIC RIGHTS PROJECT                 Litigation
                                         Cook County State’s Attorney’s Office
24 4096 Piedmont Avenue #149
   Oakland, California 94611             500 Richard J. Daley Center
25                                       Chicago, IL 60602
   Attorneys for the City of Columbus,
26 Ohio
                                         Attorneys for Cook County, Illinois
27

28   Dated: September 11, 2020
                                               32
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB      ECF No. 63-1    filed 09/11/20   PageID.1515 Page 33 of 36



 1                                ADDITIONAL COUNSEL
 2 YIBIN SHEN                                        NANCY E. GLOWA
   City Attorney                                     City Solicitor
 3
   2263 Santa Clara Avenue, Room #280                City of Cambridge
 4 Alameda, CA 94501                                 795 Massachusetts Avenue
   Attorney for the City of Alameda,                 Cambridge, MA 02139
 5
   California                                        Attorney for the City of Cambridge,
 6                                                   Massachusetts
 7
   NINA HICKSON
   City Attorney                                     NICK HERMAN
 8 55 Trinity Avenue, Suite 5000                     General Counsel
 9
   Atlanta, GA 30303                                 1526 E. Franklin St., Suite 200
   Attorney for the City of Atlanta,                 P.O. Box 2388
10 Georgia                                           Chapel Hill, NC 27514
11
                                                     Attorney for the Town of Carrboro,
   ANNE L. MORGAN                                    North Carolina
12 City Attorney
13 P.O. Box 1546                                     MARK A. FLESSNER
   Austin, TX 78701-1546                             Corporation Counsel
14 Attorney for the City of Austin, Texas            30 N. LaSalle Street, Suite 800
15                                                   Chicago, IL 60602
   FARIMAH FAIZ BROWN                                Attorney for the City of Chicago,
16 City Attorney                                     Illinois
17 2180 Milvia Street, 4th Floor
   Berkeley, CA 94704                                ANDREW W. GARTH
18 Attorney for the City of Berkeley,                Interim City Solicitor
19 California                                        801 Plum Street, Room 214
                                                     Cincinnati, Ohio 45202
20 EUGENE L. O'FLAHERTY                              Attorney for the City of Cincinnati,
21 Corporation Counsel                               Ohio
   City Hall, Room 615
22 Boston MA, 02201                                  BARBARA J. DOSECK
23 Attorney for the City of Boston,                  City Attorney
   Massachusetts                                     101 W. Third Street
24                                                   P.O. Box 22
25                                                   Dayton, OH 45401
                                                     Attorney for the City of Dayton, Ohio
26
27

28

                                                33
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB      ECF No. 63-1    filed 09/11/20   PageID.1516 Page 34 of 36



 1   KRISTIN M. BRONSON                              VINCE RYAN
     City Attorney                                   Harris County Attorney
 2
     1437 Bannock Street,                            1019 Congress St., 15th Floor
 3   Room 353                                        Houston, Texas 77002
     Denver, CO 80202                                Attorney for Harris County, Texas
 4
     Attorney for the City and
 5   County of Denver,                               RONALD C. LEWIS
 6
     Colorado on behalf of the County Clerk          City Attorney
     and Recorder                                    900 Bagby, 4th Floor
 7                                                   Houston, TX 77002
 8
     LAWRENCE GARCIA                                 Attorney for the City of Houston, Texas
     ELI SAVIT
 9   Corporation Counsel                             MARY C. WICKHAM
10
     2 Woodward, Suite 500                           County Counsel
     Detroit, MI 48226                               648 Kenneth Hahn Hall of
11   Attorneys for the City of                       Administration
12   Detroit, Michigan                               500 West Temple Street
                                                     Los Angeles, CA 90012
13 RAFAEL E. ALVARADO JR.                            Attorney for the County of
14 City Attorney                                     Los Angeles, California
   2415 University Ave.
15 East Palo Alto, CA 94303                          MICHAEL N. FEUER
16 Attorney for the City of                          City Attorney
   East Palo Alto, California                        200 North Main Street, 8th Floor
17                                                   Los Angeles, CA 90012
18 ANGELA WHEELER                                    Attorney for the City of
   City Attorney                                     Los Angeles, California
19 1101 S. Saginaw Street

20 Flint, MI 48502                                   MICHAEL HAAS
   Attorney for the City of Flint, Michigan          City Attorney
21                                                   210 Martin Luther King Jr. Blvd.,
22 RODNEY POL, JR.                                   Room 401
   City Attorney                                     Madison, WI 53703
23 401 Broadway, Suite 101                           Attorney for the City of Madison,
24 Gary, IN 46402                                    Wisconsin
   Attorney for the City of Gary, Indiana
25                                                   BRIAN E. WASHINGTON
26                                                   County Counsel
                                                     3501 Civic Center Drive, Suite 275
27                                                   San Rafael, CA 94903
28                                                   Attorney for Marin County, California

                                                34
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB      ECF No. 63-1   filed 09/11/20   PageID.1517 Page 35 of 36



 1 LESLIE J. GIRARD                                 TRACY REEVE
   County Counsel                                   City Attorney
 2
   168 West Alisal Street, 3rd Floor                1221 SW Fourth Avenue, Room 430
 3 Salinas, CA 93901                                Portland, OR 97204
   Counsel for the County of Monterey,              Attorney for the City of Portland,
 4
   California                                       Oregon
 5

 6
     BARBARA J. PARKER                              JEFFREY DANA
     City Attorney                                  City Solicitor
 7   One Frank Ogawa Plaza                          444 Westminster Street,
 8
     Sixth Floor                                    Suite 220
     Oakland, CA 94612                              Providence, RI 02903
 9   Attorney for the City of Oakland,              Attorney for the City of Providence,
10
     California                                     Rhode Island

11 MARCEL S. PRATT                                  SUSANA ALCALA WOOD
12 Philadelphia City Solicitor                      City Attorney
   1515 Arch Street, 17th Floor                     915 I Street, Fourth Floor
13 Philadelphia, PA 19102                           Sacramento, CA, 95814
14 Attorney for the City of                         Attorney for the City of Sacramento,
   Philadelphia, Pennsylvania                       California
15

16 KATE GALLEGO                                     LYNDSEY M. OLSON
   Mayor                                            City Attorney
17 200 W. Washington Street                         400 City Hall and Courthouse
18 Suite 1100                                       15 West Kellogg Boulevard
   Phoenix, AZ 85003-1611                           Saint Paul, MN 55102
19 Mayor of the City of Phoenix, Arizona            Attorney for the City of Saint Paul,
20                                                  Minnesota
   YVONNE S. HILTON
21 City Solicitor                                   ANTHONY P. CONDOTTI
22 City County Building                             City Attorney
   414 Grant Street                                 Atchinson, Barisone & Condotti
23 Pittsburgh, PA 15219                             P.O. Box 481
24 Attorney for the City of Pittsburgh,             Santa Cruz, CA 95061
   Pennsylvania                                     Attorney for the City of Santa Cruz,
25                                                  California
26
27

28

                                               35
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
Case 1:20-cv-03127-SAB      ECF No. 63-1   filed 09/11/20   PageID.1518 Page 36 of 36



 1 GEORGE S. CARDONA                                MICHAEL JENKINS
   Interim City Attorney                            City Attorney
 2
   1685 Main Street, Third Floor                    Best Best & Krieger, LLP
 3 Santa Monica, CA 90401                           1230 Rosecrans Avenue, Ste 110
   Counsel for the City of Santa Monica,            Manhattan Beach, CA 90266
 4
   California                                       Attorney for the City of
 5                                                  West Hollywood, California
 6
   FRANCIS X. WRIGHT, JR.
   City Solicitor                                   MAGGIE POFFENBARGER
 7 93 Highland Avenue                               Associate General Counsel
 8
   Somerville, MA 02143                             190 Klamath Blvd.
   Attorney for the City of                         Klamath, CA 95548
 9 Somerville, Massachusetts                        Attorney for the Yurok Tribe
10
   MICHAEL RANKIN
11 City Attorney
12 P.O. Box 27210
   Tucson, AZ 85726
13 Attorney for the City of Tucson,

14 Arizona

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                               36
     [PROPOSED] AMICI CURIAE BRIEF OF THE COUNTY OF SANTA CLARA, ET AL.
     NO. 1:20-cv-03127-SAB
